DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, 13, 15-21 and 24, in the reply filed on 6/14/2022 is acknowledged.  Further, Applicant’s election without traverse of specie i (silicone carbide, claim 4) is acknowledged. Applicant confirmed that claims 1-4, 10, 13, 15-21 and 24 read on the elected group and specie.  
Claims 5-9, 12, 14 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-4, 10-11, 13, 15-21 and 24 are being examined on the merits in the present action.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10-11, 13, 15-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raaijmakers et al. (US2007/0287261; “Raaijmakers”).
Regarding claims 1 and 3, Raaijmakers teaches a conformal film (para [0032]-[0033], [0039], [0065] [0066], the thin conformal film/layer of Raaijmakers) comprising alumina and silicon dioxide (para [0065][0066], the thin film of Raaijmakers includes alumina and silicon dioxide, meeting the claimed limitations).   
Raaijmakers teaches the inclusion of alumina and silicon dioxide in a suitable ratio of Al2O3 to SiO2 (para [0065] [0066]), but Raaijmakers does not teach the specific ratio of Al2O3 to SiO2 as instantly claimed in claims 1 and 3. 
However, Raaijmakers recognizes that the ratio of Al2O3 to SiO2 is a result effective variable that it affects the thickness of the resultant layer/film (para [0065]).  Raaijmakers teaches that the aluminum oxide and silicon oxide are in a ratio to achieve the concentrations desired until the target thickness for the mixed material layer is reached (para [0065]).  
Absent a showing of criticality with respect to the ratio of Al2O3 to SiO2 (a result effective variable as taught by Raaijmakers), it would have been obvious to a person of ordinary skill in the art to adjust the ratio of Al2O3 to SiO2 through routine experimentation in order to achieve the concentration desired until the desired layer/film thickness is reached as taught by Raaijmakers (para [0065]), which would have arrived at a workable ratio of Al2O3 to SiO2 that falls within the broad range as instantly claimed, in claims 1 and 3.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.  
Further, claim 1 as currently written recites in preamble “[A] conformal film less than 15 nanometers thick on a surface of a ceramic substrate”.  It is noted that the instant claim 1 is directed to a conformal film, and claim 1 as currently written does not include “a substrate” as a positively recited element of the claimed film.  As stated in MPEP 2115, a claim is only limited by positively recited elements. It is noted that the preamble of the claim 1, in particular, in terms of the thickness of the film when it is applied on a ceramic substrate and/or the substrate (i.e., less than 15 nanometers thick on a surface of a ceramic substrate, and/or the substrate) are not recited as positive limitations in the present claim 1.  When reading the preamble in the context of the entire claim, the recitation “less than 15 nanometers thick on a surface of a ceramic substrate” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Specifically, body of the claim 1 describes a complete invention that is a conformal film comprising alumina dioxide and silicon dioxide, and the language recited solely in the preamble (i.e., thickness of the film when it is applied on a ceramic substrate and/or the substrate) does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) are not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Regarding claim 2, Raaijmakers does not teach the specific thickness of its film. 
However, Raaijmakers teaches that the thickness of the layer/film is a result effective variable (para [0065]).  Raaijmakers teaches adjusting the aluminum oxide and silicon oxide ratio to achieve the concentrations desired until the target thickness for the mixed material layer is reached (para [0065]).  
Absent a showing of criticality with respect to thickness of the film (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the ratio of Al2O3 to SiO2 through routine experimentation in order to achieve the concentration desired until the desired film thickness is reached as taught by Raaijmakers (para [0065]), which would have arrived at a workable film thickness that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.  
Regarding claims 4, 15-20 and 24, those claims depend from claim 1, directly or indirectly, and further define specific characteristics of the ceramic substrate.  However, in the present case, it is noted that the instant claim 1 is directed to a conformal film, and claim 1 as currently written does not include “a substrate/ceramic substrate” as a positively recited element of the claimed conformal film.  As stated in MPEP 2115, a claim is only limited by positively recited elements.  Thus, the specific characteristics of the ceramic substrate do not impart patentability to the claims. 
Regarding claim 10, Raaijmakers does not teach or suggest that its conformal film has pinhole, and is considered as being substantially pinhole free meeting the claimed limitations. 
Regarding claim 11, Raaijmakers teaches its conformal film is formed by atomic layer deposition (para [0011]), meeting the claimed limitations. 
Regarding claim 13, it should be noted that the recitation “to be used as an environmental barrier to protect the ceramic substrate from oxidation” of claim 13 is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the structure of the conformal film of Raaijmakers is capable of performing the intended use. 
Regarding claim 21, Raaijmakers teaches its conformal film is formed by atomic layer deposition (para [0011] [0066]), and teaches the atomic layer deposition comprises cycles of alumina and cycle of silicon dioxide (para [0066]). 
Raaijmakers teaches that the aluminum oxide cycle and silicon oxide cycle are in a ratio to achieve the concentrations desired until the target thickness for the mixed material layer is reached (para [0065]).  
It would have been obvious to a person of ordinary skill in the art to adjust the ratio of aluminum oxide cycle and silicon oxide cycle through routine experimentation in order to achieve the concentration desired until the desired layer/film thickness is reached as taught by Raaijmakers (para [0065]), which would have arrived at a workable ratio that falls within the broad range as instantly claimed.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782